UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 December 14, 2007 (December 12, 2007) Date of Report (Date of earliest event reported) ANWORTH MORTGAGE ASSET CORPORATION. (Exact Name of Registrant as Specified in its Charter) Maryland (State or Other Jurisdiction of Incorporation) 001-13709 52-2059785 (Commission File Number) (IRS Employer Identification No.) 1299 Ocean Avenue, 2nd Floor, Santa Monica, California 90401 (Address of Principal Executive Offices) (Zip Code) (310) 255-4493 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On December 13, 2007, Anworth Mortgage Asset Corporation (the “Company”) issued a press release announcing that its board of directors declared, on December 12, 2007, a dividend of $0.12 per share on the Company’s common stock for the fourth quarter of 2007.A copy of the press release is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. As discussed therein, the press release contains forward-looking statements within the meaning of the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, and, as such, may involve known and unknown risks, uncertainties and assumptions. These forward-looking statements relate to the Company’s current expectations and are subject to the limitations and qualifications set forth in the press release as well as in the Company’s other documents filed with the United States Securities and Exchange Commission, including, without limitation, that actual events and/or results may differ materially from those projected in such forward-looking statements. Item 9.01 Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit 99.1 Press Release dated December 13, 2007 announcing dividend information. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ANWORTH MORTGAGE ASSET CORPORATION Date: December 14, 2007 By: /s/Lloyd McAdams Lloyd McAdams Chief Executive Officer 3 EXHIBIT INDEX Exhibit # Description 99.1 Press Release dated December 13, 2007 announcing dividend information. 4
